NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2990-15T2


STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

MARIO MADRIGAL,

     Defendant-Appellant.
______________________________________________________________

              Submitted May 23, 2017 – Decided August 2, 2017

              Before Judges Gilson and Sapp-Peterson.

              On appeal from the Superior Court of New
              Jersey,   Law  Division,   Atlantic County,
              Indictment No. 96-05-0882.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Suzannah Brown, Designated
              Counsel, on the brief).

              Damon G. Tyner, Atlantic County Prosecutor,
              attorney for respondent (Mario C. Formica,
              Chief Assistant Prosecutor, of counsel and on
              the brief).

PER CURIAM

        Defendant appeals from a February 22, 2016 order denying his

petition for post-conviction relief (PCR).                    The trial court,
without conducting oral argument, denied his petition.          The court

found that the petition, filed more than seven years following his

March 23, 2007 conviction, was time-barred pursuant to Rule 3:22-

12.   The court additionally found that in the absence of the time

bar, defendant's petition failed to establish a prima facie case

in support of post-conviction relief.

      In State v. Parker, the Court held that

               when   the   trial   judge  does   reach   the
               determination that the arguments presented in
               the papers do not warrant oral argument, the
               judge should provide a statement of reasons
               that    is   tailored    to   the   particular
               application, stating why the judge considers
               oral argument unnecessary. A general reference
               to the issues not being particularly complex
               is not helpful to a reviewing court when a
               defendant later appeals on the basis that the
               denial of oral argument was an abuse of the
               trial judge's discretion.

               [Ibid.]

      Here, the PCR court failed to include any explanation for

declining to afford defendant oral argument.          We are therefore

constrained to reverse and remand the matter to the trial court

for a statement of reasons, tailored to this matter, explaining

why     oral    argument   is   unnecessary;   or   alternatively,     for

reconsideration of the petition after entertaining oral argument.

Ibid.




                                     2                            A-2990-15T2
    Reversed and remanded for further proceedings consistent with

this opinion.   We do not retain jurisdiction.




                                3                         A-2990-15T2